Citation Nr: 0121233
Decision Date: 08/21/01	Archive Date: 12/03/01

DOCKET NO. 93-15 409               DATE AUG 21, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to a total rating for compensation purposes based on
individual unemployability.

REPRESENTATION

Appellant represented by: William H. Archambault, Attorney

ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to November
1963.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from October 1991 and June 1996 rating decisions of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas. In the October 1991 rating action, the RO
implemented the Board's August 1991 decision, which granted the
veteran's petition to reopen a claim for service connection for
right ear hearing loss and established service connection for the
disability; the RO assigned a 10 percent evaluation, effective
October 31, 1988. The veteran appealed to the Board both the
initial evaluation and the effective date that was assigned.

Thereafter, in a May 1995 decision, the Board denied entitlement to
an evaluation in excess of 10 percent for right ear hearing loss as
well as entitlement to an effective date prior to October 31, 1988,
for the award of service connection. The veteran appealed the
denial of each of these claims to the United States Court of
Appeals for Veterans Claims (Court). In a July 1996 order, the
Court granted a joint motion for remand, vacated the Board's
decision, and remanded the case for compliance with the terms of
the joint motion.

In June 1996, the RO denied the veteran's application to reopen a
claim of entitlement to service connection for vertigo/dizziness as
secondary to his service- connected right ear hearing loss, as well
as his claim of entitlement to a total disability rating based on
individual unemployability due to service-connected disabilities.
The veteran timely appealed these determinations to the Board.

In June 1997, the Board denied his claim of entitlement to an
earlier effective date for the grant of service connection for
right ear hearing loss, to include based on clear and unmistakable
error in the RO's February 1978 and April, August and October 1986
rating decisions. However, the issues of entitlement to a higher
evaluation for his right ear hearing loss, entitlement to a total
disability rating based on individual unemployability due to
service-connected disabilities as well as the

2 -

application to reopen the claim for service connection for
vertigo/dizziness were remanded to the RO for additional
development.

In December 1999, the Board denied the veteran's claim for an
increased rating for right ear hearing loss, and granted the
petition to reopen the claim for service connection for
vertigo/dizziness secondary to right ear hearing loss but denied
the claim on the merits. At that time, the Board remanded the
veteran's claims of entitlement to a total disability rating based
on individual unemployability due to service-connected disabilities
(TDIU) for reconsideration along with an inextricably intertwined
issue. As the Board continued the denial of the claim for TDIU,
that matter was returned to the Board for further appellate
consideration.

As further preliminary matters, the Board notes that in February
2001, the Board's administrative service wrote to the veteran
requesting clarification of an outstanding hearing request. In
March 2001, the veteran responded that he did not want a hearing.

Also in March 2001, the Board received a letter from the veteran's
attorney indicating that he no longer represented the veteran. In
an April 2001, the Board's administrative service notified the
attorney of the procedures governing withdrawal of representation,
and requested a response within 30 days. The attorney was advised
that if no response was received from him, the Board would continue
to recognized him as the appellant's representative.

REMAND

After reviewing the record on appeal, the Board finds that a
further remand is necessary, even though it will, regrettably,
further delay a decision in this appeal.

In the December 1999 remand, the Board pointed out that the record
raised a claim for service connection for vertigo/dizziness on a
direct basis, and that adjudication of such a claim could impact
upon consideration of the claim for a total disability rating based
on individual unemployability due to service-connected
disabilities,

- 3 -

citing Green v. West, 11 Vet. App. 472, 476 (1998) (which cited
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)). The Board noted
that if service connection was granted for the condition and a
single or combined 100 schedular evaluation resulted, the total
rating issue will be rendered moot. The Board found that the claim
for service connection and the total rating claim were inextricably
intertwined, and must be considered together. See e.g. Harris v.
Derwinski, 1 Vet. 180 (1991).

In April 2000 (and again in July 2000) the RO denied the claim for
service connection for vertigo/dizziness, and the veteran filed
what the Board construes to be a timely notice of disagreement (see
statement's received in June and July 2000). As such, the RO must
issue a statement of the case on the issue, and a remand is
required for this purpose. See 38 C.F.R. 19.26 (2000); Manlincon v.
West, 12 Vet. App 238 (1999) In view of these circumstances,
appellate adjudication of the claim for a total rating for
compensation purposes based on individual unemployability remains
premature.

The Board also notes that pertinent to both the claim for service
connection for veritigo/dizziness, and the claim for a TDIU, there
has been a significant change in the law during the pendency of
this appeal. On November 9, 2000, the President signed into law the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000). Among other things, this law eliminated the
concept of a well-grounded claim, redefined the obligations of VA
with respect to the duty to assist, and superceded the decision of
the United States Court of Appeals for Veterans Claims (Court) in
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam
order), which had held that VA could not assist in the development
of a claim that was not well grounded. This change in the law is
now applicable to all claims filed on or after the date of
enactment of the Veterans Claims Assistance Act of 2000, or filed
before the date of enactment and not yet final as of that date.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 7,
subpart(a), 114 Stat. 2096, 2099- 2100 (2000); see also Holliday v.
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

4 -

In view of the changes in the law brought about by the Veterans
Claims Assistance Act of 2000, VA must ensure compliance with the
notice and duty to assist provisions contained in the new law. This
should include consideration of whether any additional notification
or development action is required under the Act. VA is required to
notify the claimant of the evidence necessary to complete the
application for the benefit sought, as well as of its efforts to
procure relevant evidence. Moreover, required development action
may include requesting information as described in 38 U.S.C.A.
5106, as well as the accomplishment of a medical examination (or,
obtaining a medical opinion) when such evidence may aid in
substantiating entitlement to the benefits sought. A claim may be
decided without providing such assistance only when no reasonable
possibility exists that such assistance will aid in the
establishment of entitlement, or the record includes medical
evidence sufficient to adjudicate the claim.

While the Board acknowledges that it does not currently have
jurisdiction over the claim for service connection for
vertigo/dizziness, the Board would point out to the RO that the Act
mandates that the claim for service connection for
vertigo/dizziness should be readjudicated on the merits. Moreover,
given the duties imposed by the Act, the RO should also consider
whether any development and/or notification action is warranted
with respect to that claim (to include obtaining a medical opinion
as to nexus, if any, between the current vertigo/dizziness and the
veteran's active military service).

In any event, the Board finds that the RO that should, after
associating with the claims file all outstanding pertinent medical
records (and obtaining any medical opinion requested with respect
to the claim for service connection, noted above), obtain an
opinion as to whether service-connected disability(ies) renders the
veteran unable to obtain or retain substantially gainful
employment. Such action appears warranted to satisfy the heightened
duty to assist prior to adjudicating that claim. See also Friscia
v. Brown, 7 Vet. App. 294, 297 (1995), [citing Beaty v. Brown, 6
Vet. App. 532, 537 (1994).

The appellant is hereby advised that failure to report to any
scheduled VA examination, without good cause, may well result in a
denial of the claim. See 38

5 -

C.F.R. 3.655 (2000). Examples of good cause include, but are not
limited to, the illness or hospitalization of the claimant and
death of an immediate family member. Id. If the appellant fails to
report to any scheduled examination, the RO should obtain and
associate with the record any notice(s) of the examination(s) sent
to the appellant.

In view of the above, these matters are hereby REMANDED to the RO
for the following action:

1. The RO should obtain and associate with the record all
outstanding pertinent VA medical records, as well as and any
records from any other source(s) or facility(ies) identified by the
veteran. If any requested records are not available, or the search
for such records otherwise yields negative results, that fact
should be noted in the veteran's claims file, and he and his
representative so notified. The veteran is also free to submit any
pertinent medical or other records in his possession, to include
any records pertaining to any current and/or prior employment.

2. The RO must also review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. This should
specifically include obtaining an opinion as whether service-
connected disability(ies) render(s) the veteran unable to obtain or
retain substantially gainful employment (after obtaining any
medical

6 -

opinion as to a nexus between any current vertigo/dizziness and
active military service deemed warranted).

3 .If the appellant fails to report to any scheduled examination,
the RO should obtain and associate with the record any notice(s) of
the examination(s) sent to the appellant.

4. After completion of the actions requested, and after undertaking
any further indicated development/notification action, the RO
should adjudicate the claim for service connection for
vertigo/dizziness, on the merits, and the claim for a TDIU, in
light of all pertinent evidence (to include all that associated
with the record pursuant to this remand), and legal authority. The
RO must provide full reasons and bases for its determinations,
addressing all matters and concerns raised in this REMAND.

5. If the claim for service connection for vertigo/dizziness
continues to be denied, the RO must furnish to the veteran and his
representative (if any) a statement of the case and a VA Form 9
(Appeal to the Board of Veterans' Appeals), and afford them the
applicable time period for perfecting an appeal of that issue. The
veteran and his representative (if any) are hereby reminded that
appellate consideration of the claim for service connection for
vertigo/dizziness) may be obtained only if a timely appeal as to
that issue is perfected.

7 -

6. If the claim for a TDIU continues to be denied, the Board must
furnish to the veteran and his representative (if any) a
supplemental statement of the case with respect to that issue and
afford them the appropriate opportunity to submit written or other
argument in response thereto before the claims file is returned to
the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the
Board's intent to imply whether the benefits requested should be
granted or denied. The veteran need take no action until otherwise
notified, but he may furnish additional evidence and/or argument
during the appropriate time frame. See Kutscherousky v. West, 12
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3
Vet. App. 129, 141 (1992).

This REMAND must he afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

8 - 

Under 38 U.S.C A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

9 - 



